Name: Commission Implementing Regulation (EU) 2016/1415 of 24 August 2016 entering a name in the register of traditional specialities guaranteed (TepertÃ s pogÃ ¡csa (TSG))
 Type: Implementing Regulation
 Subject Matter: consumption;  Europe;  foodstuff;  marketing
 Date Published: nan

 25.8.2016 EN Official Journal of the European Union L 230/20 COMMISSION IMPLEMENTING REGULATION (EU) 2016/1415 of 24 August 2016 entering a name in the register of traditional specialities guaranteed (TepertÃ s pogÃ ¡csa (TSG)) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (1), and in particular Article 26 and Article 52(2) thereof, Whereas: (1) In accordance with Article 26 of Regulation (EU) No 1151/2012, Hungary submitted the name TepertÃ s pogÃ ¡csa in view of enabling it to be registered in the register of traditional specialities guaranteed provided for in Article 22 of Regulation (EU) No 1151/2012 with reservation of name. (2) The name TepertÃ s pogÃ ¡csa had previously been registered (2) as traditional speciality guaranteed without reservation of name in accordance with Article 58(1) of Regulation (EU) No 1151/2012. (3) The submission of the name TepertÃ s pogÃ ¡csa was examined by the Commission and subsequently published in the Official Journal of the European Union (3). (4) As no statement of opposition under Article 51 of Regulation (EU) No 1151/2012 has been received by the Commission, the name TepertÃ s pogÃ ¡csa should therefore be entered in the register with reservation of name, HAS ADOPTED THIS REGULATION: Article 1 The name TepertÃ s pogÃ ¡csa (TSG) is hereby entered in the register with reservation of name. The product specification of the TSG TepertÃ s pogÃ ¡csa shall be deemed to be the specification referred to in Article 19 of Regulation (EU) No 1151/2012 for the TSG TepertÃ s pogÃ ¡csa with reservation of name. The name specified in the first paragraph denotes a product in Class 2.3. bread, pastry, cakes, confectionery, biscuits and other baker's wares, as listed in Annex XI to Commission Implementing Regulation (EU) No 668/2014 (4). Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 August 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 343, 14.12.2012, p. 1. (2) Commission Regulation (EU) No 1144/2013 of 13 November 2013 entering a name in the register of traditional specialities guaranteed (TepertÃ s pogÃ ¡csa (TSG)) (OJ L 303, 14.11.2013, p. 17). (3) OJ C 94, 10.3.2016, p. 8. (4) Commission Implementing Regulation (EU) No 668/2014 of 13 June 2014 laying down rules for the application of Regulation (EU) No 1151/2012 of the European Parliament and of the Council on quality schemes for agricultural products and foodstuffs (OJ L 179, 19.6.2014, p. 36).